Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent, a Justice of the Supreme Court, Nassau County, in effect, to grant her motion for leave to prosecute an action entitled Qureshi v Fairhaven Apartments No. 4, pending in the Supreme Court, Nassau County, under index No. 3039/05, as a poor person. Application by the petitioner to prosecute this proceeding as a poor person.
*565Ordered that the application to prosecute this proceeding as a poor person is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied as academic; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, 16 [1981]). The petitioner has failed to demonstrate a clear legal right to the relief sought. Miller, J.P., Crane, Goldstein and Spolzino, JJ., concur.